UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6569



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONN L. HILL, JR.,

                                              Defendant - Appellant,

          and


SHARMILA SHRESTHA,

                                                     Party-in-Interest.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-00-182-AW; CA-04-2831)


Submitted:   September 19, 2005           Decided:    October 18, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donn L. Hill, Jr., Appellant Pro Se. David Ira Salem, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Donn L. Hill, Jr., currently serving a federal sentence,

seeks to appeal the district court’s order dismissing his motion

filed under 28 U.S.C. § 2255 (2000).          The order is not appealable

unless   a   circuit   justice   or   judge    issues   a    certificate   of

appealability.     28 U.S.C. § 2253(c)(1) (2000).           A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).

This standard is satisfied by demonstrating that reasonable jurists

would find the district court’s assessment of Hill’s constitutional

claims debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.             See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Hill

has not made the requisite showing.              Accordingly, we deny a

certificate of appealability and dismiss the appeal.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   DISMISSED




                                  - 2 -